Exhibit Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (Form S-3 No. 333-71344 and Forms S-8 No. 33-55022, No. 33-56193, No. 33-61835, No. 333-04289, No. 333-27157, No. 333-112877, No. 333-112878, No. 333-112879, No. 333-112880, No. 333-77457 and No. 333-136087), of Brunswick Corporation of our reports dated February 22, 2008, with respect to the consolidated financial statements and schedule of Brunswick Corporation and the effectiveness of internal control over financial reporting of Brunswick Corporation, included in this Annual Report (Form 10-K) for the year ended December 31, /s/ Ernst &
